Exhibit 10.1
 


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.




Principal Amount: $25,000
Issue Date: September 22, 2015






SECURED CONVERTIBLE PROMISSORY NOTE


THIS SECURED CONVERTIBLE PROMISSORY NOTE is one of a series of duly authorized
and validly issued Convertible Promissory Notes of U.S. Rare Earths, Inc., a
Nevada corporation, (the “Company”), having its principal place of business at
5600 Tennyson Parkway, Suite 240, Plano, Texas 75024 designated as its Secured
Convertible Promissory Note (this “Note”, or the “Note” and collectively with
the other Notes of such series, the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to the order of Brian Summers or
its assigns (the “Holder”), or shall have paid pursuant to the terms hereunder,
the sum of $25,000 on January 28, 2017 (the “Maturity Date”) or such earlier
date as provided in accordance with the provisions hereof.


This Note is subject to the following additional provisions:


Section 1.  Definitions.  For the purposes hereof, the following terms shall
have the following meanings:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or
 
 
 

--------------------------------------------------------------------------------

 
 
proceeding that is not dismissed within sixty days after commencement, (c) the
Company or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Company or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within sixty calendar days
after such appointment, (e) the Company or any Significant Subsidiary thereof
makes a general assignment for the benefit of creditors, (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts or (g) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Common Stock” means the Company’s common stock, par value $0.00001 per share.


“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.


“Conversion Date” shall bear such meaning ascribed to such term in Section 4(a).


“Conversion Price” means $0.75 per share.


“Exempt Issuance” means (i) an issuance of Common Stock, Common Stock
Equivalents or options to purchase Common Stock or Common Stock Equivalents to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, (ii) an issuance of any
shares of Common Stock or Common Stock Equivalents upon the conversion,,
exercise or exchange of any securities issued hereunder, (c) an issuance of any
shares of the Company’s Common Stock or Common Stock Equivalents issued upon the
conversion, exercise or exchange of any Common Stock Equivalents issued and
outstanding on the Issue Date, (d) an issuance of securities pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, or (e) an issuance of securities to
vendors, consultants or service providers for services unrelated to capital
raising transactions.
 
“Issue Date” means the date of the first issuance of the Note set forth on the
cover page of this Note, regardless of any transfers of the Note and regardless
of the number of instruments which may be issued to evidence such Note.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 
 

--------------------------------------------------------------------------------

 


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subscription Agreement” means the Subscription Agreement, dated as of September
30, 2015, by and between the Company and the original Holder signatory thereto,
as amended, modified or supplemented from time to time in accordance with its
terms.


Section 2.  Interest.


a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the rate of 6% per annum, payable annually in arrears on each
anniversary of the Issue Date, on each Conversion Date (as to that principal
amount then being converted), and on the Maturity Date in cash or, at the
Holder’s option, in shares of the Company’s Common Stock at the Conversion
Price, or a combination thereof.


b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Issue Date until payment in full of the outstanding
principal.  Interest shall cease to accrue with respect to any principal amount
converted.


Section 3.  Registration of Transfers and Exchanges.
 
a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.
 
b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Subscription
Agreement and may be transferred or exchanged only in compliance with the
Subscription Agreement and applicable federal and state securities laws and
regulations.


c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the records of the Company
regarding registration and transfers of this Note (the “Note Register”) as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4.   Conversion.
 
a) Voluntary Conversion. At any time the outstanding principal balance of this
Note shall be convertible, in whole or in part, into shares of Company’s Common
Stock at the option of the Holder at the Conversion Price.  The Holder shall
effect conversions by delivering to the
 
 
 

--------------------------------------------------------------------------------

 
 
Company a Notice of Conversion, the form of which is attached hereto as Annex A
(each, a “Notice of Conversion”), specifying therein the principal amount of
this Note to be converted and the date on which such conversion shall be
effected (such date, the “Conversion Date”). If no conversion date is specified
in a Notice of Conversion, the conversion date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect voluntary
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note has
been so converted or paid. Voluntary conversions hereunder shall have the effect
of lowering the outstanding principal amount of this Note in an amount equal to
the applicable conversion.  The Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s).  The Holder,
and any assignee by acceptance of this Note, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Note, the unpaid and unconverted principal amount of this Note may be less
than the amount stated on the face hereof.


b) Mechanics of Conversion.
 
i.  Conversion Shares Issuable Upon Conversion.  The number of shares of the
Company’s Common Stock issuable upon conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note being converted, if any, plus, at the Option of the Holder, any accrued and
unpaid interest to be converted by (y) the Conversion Price.


ii.  Delivery of Certificate. Not later than ten Business Days after each date
of conversion, the Company shall deliver, or cause to be delivered, to the
Holder a certificate or certificates representing the number of shares of the
Company’s Common Stock being acquired upon the conversion of this Note. The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
non-assessable.


iii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note.  As to any fraction of
a share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.


iv. Transfer Taxes and Expenses.  The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.  The Company shall pay
all transfer agent fees required for same-day processing of any Notice of
Conversion.
 
 
 

--------------------------------------------------------------------------------

 


Section 5.  Certain Adjustments.
 
a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event, and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
b) Reorganization, Reclassification, Consolidation, Merger, Sale; Company Not
Survivor.  If any capital reorganization, reclassification of the capital stock
of the Company, combination, continuation, consolidation or merger of the
Company with another corporation in which the Company is not the survivor, or
sale, transfer or other disposition (i.e. license, lease or contractual
arrangement) of all or substantially all of the assets to another corporation
shall be effected by the Company, then, as a condition of such reorganization,
reclassification, combination, continuation, consolidation, merger, sale,
transfer or other disposition, lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion of the
Note, such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon conversion of the Note, had such reorganization, reclassification,
combination, continuation, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Conversion Price) shall thereafter be applicable, as nearly equivalent as
may be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.   The provisions of this
paragraph 5(b) shall similarly apply to successive reorganizations,
reclassifications, combinations, continuations, consolidations, mergers, sales,
transfers or other dispositions.
 
c) Calculations.  All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall
 
 
 

--------------------------------------------------------------------------------

 
 
be the sum of the number of shares of Common Stock (excluding any treasury
shares of the Company) issued and outstanding.


d) Notice to the Holder.


i. Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
 
ii. Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, or (D) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Note Register, at least twenty calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or (y) if a record
is not to be taken, the date as of which the holders of the Common Stock of
record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined, provided that the failure to deliver such notice
or any defect therein or in the delivery thereof shall not affect the validity
of the corporate action required to be specified in such notice.
 
Section 6.  Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.a default in the payment of the principal amount of this Note as and when the
same shall become due and payable which default is not cured within five
Business Days following such due date;


ii. the Company shall fail to observe or perform any other covenant or agreement
contained in this Note which failure is not cured, if possible to cure, within
twenty Business Days after notice of such failure sent by the Holder or by any
other Holder to the Company; or


iii. the Company shall be subject to a Bankruptcy Event.
 
 
 

--------------------------------------------------------------------------------

 


b) Remedies Upon Event of Default. Upon the occurrence  of an Event of
Default  referred to in Section 6(a)(i) and (ii), the  Holder, by ten Business
Days’ notice in writing  given to the Company (during which time, the Company
may cure such Event of Default),  may declare the entire  principal  amount
then  outstanding of this Note to be due and payable  immediately,  and upon any
such declaration the same shall become and be due and payable immediately,
without presentation, demand,  protest,  or other  formalities of any kind, all
of which are expressly waived by the Borrower. Upon the  occurrence of an Event
of Default referred to in Section 6(a)(iii), the principal  amount
then  outstanding of this Note shall  automatically  become  immediately due and
payable without  presentment, demand,  protest, or other formalities of any
kind, all of which are hereby  expressly waived by the Borrower.


Section 7.  Security. This Note is secured by a continuing security interest in
certain assets of the Company to the extent and in the manner set forth in the
Security Agreement dated as of the date hereof between the Company and Holder.
 
Section 8.  Miscellaneous.


a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth in the Subscription Agreement, or such other facsimile
number or address as the Company may specify for such purposes by notice to the
Holder delivered in accordance with this Section 8(a).  Any and all notices or
other communications or deliveries to be provided by the Company hereunder shall
be in writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of the Holder appearing on the books of the Company, or if no
such facsimile number or address appears on the books of the Company, at the
principal place of business of such Holder, as set forth in the Subscription
Agreement.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on any date, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (iii) the second Business Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (iv) upon actual
receipt by the party to whom such notice is required to be given.
 
b) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


c) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in
 
 
 

--------------------------------------------------------------------------------

 
 
accordance with the internal laws of the State of New York, without regard to
the principles of conflict of laws thereof.  Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by any of this Note (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the “New York Courts”).  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such New York Courts, or such New York Courts are improper or inconvenient venue
for such proceeding.  Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.


d) Waiver and Amendments.  Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion.  Any waiver by the Company or the Holder must be in writing. This Note
may be modified or amended or the provisions hereof waived with the written
consent of the Company and Holders of a majority in principal amount of the then
outstanding Notes.


e) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.


f) Entire Agreement. This Note sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
 
 

--------------------------------------------------------------------------------

 
 
g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


 [Intentionally Blank]


 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.




U.S. RARE EARTHS, INC.
 
 
By:__________________________________________
     Name: Kevin Cassidy
     Title: Chief Executive Officer
 
   
By:__________________________________________
     Name: Brian Summers
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
ANNEX A


NOTICE OF CONVERSION




The undersigned hereby elects to convert principal and/or accrued and unpaid
interest under the Secured Convertible Promissory Note of U.S. Rare Earths,
Inc., a Nevada corporation (the “Company”), into shares of common stock (the
“Common Stock”), of the Company according to the conditions hereof, as of the
date written below.  If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith.  No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.




 
 


Conversion calculations:
Date to Effect Conversion:


Principal Amount of Note to be Converted:


Interest Amount of Note to be Converted:


Number of shares of Common Stock to be issued:




Signature:


Name:


Address for Delivery of Common Stock Certificates:





